DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/07/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the metal sheets" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
RE claim 12 line 8, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 is rejected for its dependency on claim 12.
Claim 14 recites the limitation "the metal sheets" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second axial sub-subsection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
RE claim 14 line 8, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1 line 1, the limitation “A interior permanent magnet rotor” should be changed to --[[A]] An interior permanent magnet rotor--,
In claim 1 line 2, the limitation “an interior of a hermetically sealed housing--,
In claim 1, line 7, the limitation “the axial length of the first axial subsection” should be changed to -- an axial length of the first axial subsection--,
In claim 1, line 8, the limitation “the axial length of the first axial section” should be changed to -- an axial length of the first axial section--,
In claim 2, line 3, the limitation “the radial dimension of the first axial section” should be changed to -- a radial dimension of the first axial section--,
In claim 3, line 2, the limitation “the contour of the first axial subsection, as seen in the direction of the axis of the rotor, is a regular polygon” should be changed to -- a contour of the first axial subsection, as seen in a direction of an axis of the rotor, is a regular polygon--,
In claim 4, the limitation “the corners” should be changed to -- 
In claim 5, the limitation “this enlarged portion can hold, especially enclose, fixation elements” should be changed to -- this enlarged portion can 
In claim 6, the limitation “the contour of the second axial subsection, as seen in the direction of the axis of the rotor, is a circle” should be changed to -- a contour of the second axial subsection, as seen in a direction of an axis of the rotor, is a circle--
In claim 7, the limitation “the diameter of a shaft insertion hole in the first axial section is larger than the diameter of the shaft insertion hole in the second axial subsection” should be changed to -- a diameter of a shaft insertion hole in the first axial section is larger than a diameter of the shaft insertion hole in the second axial subsection--,
In claim 8, the limitation “the diameter of the shaft insertion hole in a first axial sub-subsection of the first axial subsection, the first axial sub-subsection being adjacent to the first axial section, is the same as in the first axial section” should be changed to --a diameter of a shaft insertion hole in a first axial sub-subsection of the first axial subsection, the first axial sub-subsection being adjacent to the first axial section, is the same as in the first axial section--,
In claim 9, the limitation “a diameter of a shaft insertion hole in a second axial sub-subsection of the first axial subsection, the second axial sub-subsection being adjacent to the second axial subsection, is the same as in the second axial subsection.
In claim 10, the limitation “an oil pump is mounted on the free face side of the second subsection” should be changed to --an oil pump is mounted on a free face side of the second subsection--,
In claim 12, line 3, the limitation “the form of a laminated rotor” should be changed to -- a form of a laminated rotor--,
In claim 14, lines 1 and 2, the limitation “The method of manufacturing different types of metal sheets” should be changed to -- A method of manufacturing different types of metal sheets--
In claim 14, line 3, the limitation “the form of a laminated rotor” should be changed to -- a form of a laminated rotor--,
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
RE claim 1, the prior-art does not teach, inter alia, an interior permanent magnet rotor, for a drive unit disposed in the interior of a hermetically sealed housing of a refrigerant compressor, whereas the rotor comprises a first axial section with permanent magnets, followed by a second axial section without permanent magnets, wherein the second axial section comprises, adjacent to the first axial section, a first axial subsection with a reduced radial dimension not going beyond the permanent magnets in the first axial section, whereas the axial length of the first axial subsection is smaller than the axial length of the first axial section, the second axial section comprises, adjacent to its first axial subsection, a second axial subsection with a radial dimension larger than the reduced radial dimension of the first axial subsection.
Claims 2-11 are allowable for their dependency on claim 1.

Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834